Citation Nr: 0601950	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
October 1947, from February 1951 to October 1953, and from 
October 1961 to February 1962.  He died in May 2000.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Additional evidence was submitted at December 2005 Board 
hearing before the undersigned Veterans Law Judge, along with 
a waiver of RO review of the evidence.  Raised at the hearing 
was a motion to advance the appellant's case on the docket.  
Such motion was granted based on good or sufficient cause.  
See C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  At the time of the veteran's death, service 
connection was in effect for, among other disorders, 
Buerger's disease of the lower extremities, rated as 40 
percent disabling, and anxiety reaction, rated at a 10 
percent level.  

The veteran's original death certificate, dated in May 2000, 
indicates that the veteran died of congestive heart failure 
as a consequence of arteriosclerotic heart disease.  The 
appellant submitted an amended death certificate, dated in 
December 2000.  The amended death certificates states that 
the veteran died of Buerger's disease, due to or as a 
consequence of mental depression, arteriosclerotic heart 
disease and congestive heart failure.  The appellant 
submitted letters from the veteran's private physician dated 
in June 2000 and January 2004.  The physician stated that the 
veteran's neurosis, depression, and peripheral vascular 
disease, eventually caused the veteran's demise.  In July 
2001, a VA physician reviewed the veteran's claims file and 
concluded that it was unlikely that the veteran's death was 
related to any of the veteran's service-connected conditions.  

On her January 2004 VA Form 9, the appellant asserted that an 
October 3, 2000 statement from a physician, John T. Grigg, 
stated that the veteran's Buerger's disease and anxiety 
conditions contributed to the veteran's death.  She asked 
that this statement be considered by VA.  A review of the 
claims file reveals that the October 3, 2000 private medical 
opinion is not of record.  The appellant should be asked to 
submit another copy of that statement.

The appellant appeared at a hearing before the undersigned 
Veterans Law Judge in December 2005.  She testified that the 
veteran had received extensive treatment from Dr. Ross D. 
Nochimson until a week before his death.  Copies of these 
records should be obtained prior to the adjudicating the 
appellant's claim.  

The Board notes that the record currently contains two 
statements by a private physician in favor of the appellant's 
claim, and one statement from a VA physician which is against 
the appellant's claim.  A new medical opinion may be needed 
after all additional records have been associated with the 
veteran's claims file.

Accordingly, this case is REMANDED for the following:

1.  After obtaining any required 
authorization, the RO should contact Dr. 
Ross D. Nochimson and request copies of 
all of the veteran's treatment records. 

2.  The RO should request that the 
appellant submit another copy of the 
October 3, 2000 letter from Dr. John T. 
Grigg, which she described in her January 
2004 VA Form 9.

3.  If new evidence is obtained, the RO 
should obtain another medical opinion 
from a VA physician.  The physician 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any of the veteran's service-
connected disabilities contributed 
substantially or materially to the 
veteran's death.  The examiner is to 
comment on any medical opinions in the 
record that do not agree with his/her 
findings and provide reasons and bases 
for all opinions provided.

4.  If the benefit sought on appeal is 
not granted or if a timely notice of 
disagreement is received with respect to 
any other matter, the appellant and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must consider all the evidence 
submitted since the August 2004 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


